Docket No. 101171.

                      IN THE
                 SUPREME COURT
                        OF
               THE STATE OF ILLINOIS



THE PEOPLE OF THE STATE OF ILLINOIS ex rel. RICHARD
DEVINE, Petitioner, v. HONORABLE TERRENCE SHARKEY,
                        Respondent.

                 Opinion filed June 22, 2006.



    JUSTICE FREEMAN delivered the judgment of the court,
with opinion.
    Justices McMorrow, Fitzgerald, and Kilbride concurred in
the judgment and opinion.
    Justice Karmeier specially concurred, with opinion, joined
by Chief Justice Thomas and Justice Garman.



                          OPINION

    Pursuant to Supreme Court Rule 381(a) (188 Ill. 2d R.
381(a)), the State=s Attorney of Cook County filed a motion with
this court for leave to file a complaint seeking a writ of
mandamus. We allowed the State to file the complaint. The
State seeks an order compelling the Honorable Terrence
Sharkey, judge of the circuit court of Cook County
(respondent), to set for trial within 120 days a delinquency
petition against L.J., a minor. The question before us is
whether the State can utilize the speedy-trial provisions of the
Juvenile Court Act of 1987 (705 ILCS 405/5B601(1) (West
2004)) to force a minor to go to trial within 120 days.
                         BACKGROUND
    In 2004 the State brought three felony delinquency petitions
against L.J. (the minor), in the juvenile division of the circuit
court of Cook County. The charges were aggravated unlawful
use of a weapon, burglary, and attempted first degree murder.
The State elected first to proceed on the charge of attempted
murder. However, in February 2005, the circuit court granted
the State=s petition for discretionary transfer (see 705 ILCS
405/5B805(3) (West 2004)) of that charge to the criminal
division, where it remains pending. 1 The juvenile court
delinquency petition was subsequently nol-prossed.
    In April 2005, the State attempted to elect on the minor=s
unlawful use of a weapon charge and force that case to
proceed to trial. Respondent, the judge before whom this
motion was brought, denied the motion, expressing concern
regarding the fairness of requiring the minor to prepare for two
cases at once. Respondent noted that the Code of Criminal
Procedure provides that the court may Aupon the written motion
of either party or upon the court=s own motion order a
continuance *** if he finds that the interests of justice so
require.@ 725 ILCS 5/114B4(d) (West 2004). Respondent found
that a continuance was appropriate and in the interests of
justice, and held that the State could not unilaterally invoke the

   1
    The State=s petition for discretionary transfer and the circuit court=s
ruling thereon are not contained in the record before us; it appears that this
proceeding took place before a different judge. The facts concerning the
transfer of the attempted murder charge are taken from on-the-record
statements by the attorneys and the court during the hearing on the State=s
speedy-trial motion. However, there does not appear to be any dispute as to
the sequence of events.




                                    -2-
speedy-trial provision of the Juvenile Court Act (705 ILCS
405/5B601(1) (West 2004)), forcing the case to trial within 120
days over the objection of the minor.
   As previously noted, the State instituted this original
mandamus action to request that this court enter an order
compelling respondent to set the case for trial within 120 days.
See 155 Ill. 2d R. 381(a); Ill. Const. 1970, art. VI, '4(a).
Respondent has not filed a brief before this court, but the minor
has filed a brief opposing the State=s mandamus request.

                            ANALYSIS
     This court has discretionary original jurisdiction in
mandamus actions. Ill. Const. 1970, art. VI, '4(a). Mandamus
is A >an extraordinary remedy appropriate to enforce as a
matter of public right the performance of official duties by a
public officer where no exercise of discretion on his part is
involved.= @ People ex rel. Birkett v. Jorgensen, 216 Ill. 2d 358,
362 (2005), quoting Madden v. Cronson, 114 Ill. 2d 504, 514
(1986). Mandamus will lie only when the movant shows A >a
clear, affirmative right to relief, a clear duty of the [public
officer] to act, and clear authority in the [public officer] to
comply with the writ,= @ not when the act in question concerns
an exercise of an official=s discretion. People v. Madej, 193 Ill.
2d 395, 404 (2000), quoting Lewis E. v. Spagnolo, 186 Ill. 2d
198, 229 (1999). Further, A[w]here the writ would compel the
performance of a judicial act by a lower court in pending
litigation this court must necessarily consider not only whether
the petitioner has shown a clear violation by the judge of a duty
imposed by law but also whether issuance of the writ will be
effective.@ People ex rel. Carey v. Scotillo, 84 Ill. 2d 170, 175
(1981).
     The State argues that section 601 of the Juvenile Court Act
clearly and unambiguously gives the State the right to
unilaterally demand trial. The minor contends that this
construction is erroneous and the State is improperly
attempting to compel respondent to rule in the State=s favor in
a scheduling matter, traditionally well within a judge=s
discretion.


                               -3-
     Because the instant case involves a matter of statutory
construction, our review is de novo. See, e.g., People v.
Ramirez, 214 Ill. 2d 176, 179 (2005). Our aim is to ascertain
and give effect to the true intent of the legislature, the best
evidence of which is the language used in the statute itself.
Where the plain language of the statute clearly reveals the
legislature=s intent, that intent must prevail, and no resort to
other interpretive aids is necessary. However, although
statutory language ought to be given its plain and ordinary
meaning, we construe statutes as a whole, with each provision
construed in connection with every other section. People v. A
Parcel of Property Commonly Known As 1945 North 31st
Street, Decatur, Macon County, Illinois, 217 Ill. 2d 481, 499
(2005), quoting Paris v. Feder, 179 Ill. 2d 173, 177 (1997).
     The State argues that this case is quite simple. Subsection
(1) of section 5B601 of the Juvenile Court Act provides that Aa
trial must be held within 120 days of a written demand for such
hearing made by any party@ (705 ILCS 405/5B601(1) (West
2004)); the State is a party; therefore a trial must be held within
120 days of a written demand by the State. This argument is
facially compelling. However, the minor provides a host of
reasons for concluding that the answer is not nearly as clear-
cut as the State suggests, which we ultimately find persuasive.
     First, the minor argues that we must consider subsection
(1) in context, looking to section 5B601 in its entirety, as well as
the Juvenile Court Act generally. For instance, the minor points
out that subsection (9) of section 5B601 provides that ANothing
in this Section prevents the minor or the minor=s parents,
guardian or legal custodian from exercising their respective
rights to waive the time limits set forth in this Section.@ 705
ILCS 405/5B601(9) (West 2004). How, the minor asks, can the
State=s purported unilateral right to demand trial within 120
days be reconciled with the clear provision that a minor cannot
be prevented from exercising his right to waive the time limits?
     The State responds that the language of subsection (9)
actually cuts in favor of the State, because it reveals that in the
Juvenile Court Act the legislature specifies the particular
parties who have a right when it chooses to do so, suggesting
that the legislature truly meant Aany party,@ including the State,

                                -4-
when it used that term in subsection (1). This argument fails to
come to grips with the heart of the conflict between subsection
(9) and the State=s proffered construction of subsection (1),
however. The problem is that subsection (9) gives the minor
and his parents, guardians, or legal custodians an absolute
and unqualified right to waive the time limits referred to in the
article. This is impossible to reconcile with the State having a
unilateral right to enforce the time limits.
     In a similar vein, subsection (8) of section 5B601 provides
that A[t]he period in which a trial shall be held *** is tolled by: (i)
delay occasioned by the minor ***. Any such delay shall
temporarily suspend, for the time of the delay, the period within
which a trial must be held ***.@ 705 ILCS 405/5B601(8) (West
2004). Why would the legislature give the State a unilateral
right to demand trial within 120 days but allow the minor to toll
that clock through his unilateral delay? And if the minor=s delay
did not toll the clock, we would run up against subsection (3) of
section 5B601, which provides the remedy for failure to bring
the minor to trial within the specified time limits: AWhen no such
trial is held within the time required by subsections (1) and (2)
of this Section, the court shall, upon motion by any party,
dismiss the petition with prejudice.@ 705 ILCS 405/5B601(3)
(West 2004).
     Moreover, subsection (2) of section 5B601 sets out the time
limits for dealing with the situation when there are multiple
delinquency petitions pending and the minor simultaneously
demands trial on more than one of the chargesBbut there is no
provision for what to do if the State were to demand trial on
multiple charges. 705 ILCS 405/5B601(2) (West 2004). It would
seem illogical for the legislature to have provided for one
eventuality but not the other, if the legislature truly intended to
grant the State an equal ability to demand trial.
     The minor also notes that in numerous other provisions of
the Juvenile Court Act the terms Aparty,@ Aparties@ and Aany
party@ are used without including the State. For instance,
section 1B5 of the Juvenile Court Act is entitled ARights of
parties to proceedings@ but the text of that statute refers
primarily to parties opposing the State, i.e., Athe minor who is
the subject of the proceeding and his parents, guardian, legal

                                 -5-
custodian or responsible relative who are parties respondent.@
Moreover, that same statute also provides that the court Ashall
appoint the Public Defender@ (or such other counsel as may be
required) to represent Aany party financially unable to employ
counsel.@ 705 ILCS 405/1B5(1) (West 2004). To accept the
State=s argument in the instant caseBthat Aany party@ clearly
and unambiguously always includes the StateBwould seem to
compel the unreasonable conclusion that section 1B5 would
entitle the State to representation by the public defender if it
could prove itself indigent. The minor also directs our attention
to subsection (3) of section 1B5, which requires the circuit court
to advise Athe parties@ of their right to appeal in the event of an
adjudication of wardship (705 ILCS 405/1B5(3) (West 2004))Ba
situation in which only parties opposing the State would be
interested in taking an appeal. See also 705 ILCS
405/5B530(2)(c) (West 2004) (discussing notice requirements
in the context of Amultiple parties@).
    Moreover, as the minor also points out, section 5B101 of the
Juvenile Court Act provides that in delinquency proceedings
minors Ashall have all the procedural rights of adults in criminal
proceedings, unless specifically precluded by laws that
enhance the protection of such minors.@ 705 ILCS
405/5B101(3) (West 2004). But adults in criminal proceedings
are not subject to the State utilizing the speedy-trial act to force
them to trial over their protestsBonly a defendant can start the
speedy-trial clock ticking by demanding trial in a criminal case.
See 725 ILCS 5/103B5 (West 2002). Additionally, as
respondent noted in ruling on the motion, criminal defendants
have the right to continuances when Athe interests of justice so
require@ (see 725 ILCS 5/114B4(d) (West 2004)). This right
would seem to be overriddenBin contravention of section
5B101(3) of the Juvenile Court ActBif the State had the
unilateral right to force a delinquency petition to trial in 120
days.
    Additionally, and finally, the minor observes that this case
involves the circuit court=s control over its own docket, a
context particularly unsuited to mandamus relief. See Will v.
Calvert Fire Insurance Co., 437 U.S. 655, 57 L. Ed. 2d 504, 98
S. Ct. 2552 (1978) (denying request for mandamus when trial

                                -6-
court held a case in abeyance pending the outcome of another
case and noting different standards for mandamus relief and
simple appeals).
    The State argues that our appellate court has already held
that A[a]s with the Code of Criminal Procedure,@ the Juvenile
Court Act=s 120-day speedy-trial period Abegins to run when
either party makes a formal demand for trial.@ In re A.F., 282 Ill.
App. 3d 930, 931-32 (1996). We do not find this statement
convincing. First, this was dictum, because in A.F. the court
was evaluating the efficacy of a trial demand by the juvenile,
not the State. Second, the court was proceeding from a faulty
premise because, as previously noted, the Code of Criminal
Procedure does not permit the State to start the speedy-trial
clock ticking, only a defendant. See 725 ILCS 5/103B5 (West
2002). We find this precedent of no assistance in evaluating
the issues before us.
    The State also argues that the legislative history of the
statute makes clear that the legislature=s intent in establishing
the speedy-trial provision was to eliminate case backlogs,
specifically in Cook County. We need not here recount the
history on which the State relies, because even assuming
arguendo that the State=s reading is correct, it says nothing
about whether the State has the ability to force an individual
case to trial. If there is a reason for one case not to go to trial,
the State can focus its resources on preparing for trial in the
numerous cases in which the minors do demand trial.
    This is not a case about the State=s ability to elect which
case to proceed on first when there are multiple delinquency
petitions pending against the same juvenile. All we are
concerned with here is whether the speedy-trial provisions of
the Juvenile Court Act give the State the ability to force a
particular juvenile court proceeding to trial within a specific time
against the minor=s wishes. More specifically, given that this is
a mandamus action, the question is whether the State has
shown A >a clear, affirmative right= @ (Madej, 193 Ill. 2d at 404,
quoting Lewis E., 186 Ill. 2d at 229) to force a delinquency
petition to trial against a minor=s wishes, because of a Aclear
violation by the judge of a duty imposed by law@ (Scotillo, 84 Ill.
2d at 175) A >where no exercise of discretion on his part is

                                -7-
involved= @ (Jorgensen, 216 Ill. 2d at 362, quoting Madden, 114
Ill. 2d at 514). The answer must be in the negative, given the
wealth of reasons outlined above for concluding that the Aany
party@ language in section 5B601(1) is not intended to include
the State. To adopt the State=s construction would conflict with
other subsections of section 5B601 as well as other portions of
the Juvenile Court Act. Indeed, the facial conflict with
subsection (9) of section 5B601 (ANothing in this Section
prevents the minor or the minor=s parents, guardian or legal
custodian from exercising their respective rights to waive the
time limits set forth in this Section@ (705 ILCS 405/5B601(9)
(West 2004))) might well alone suffice to derail the State=s
mamdamus petition. We are not required to turn a blind eye to
a statute or a statutory scheme and construe a single
subsection in isolation. When section 5B601(1) is viewed in
context, it is clear that the term Aany party@ was not intended to
include the State.

                         CONCLUSION
    For the reasons above stated, we conclude that the State=s
request for a writ of mandamus must be denied. This case
involves a circuit court=s control over its own docket, a matter
traditionally considered to be well within its discretionary
control, and the State has not shown clear entitlement to the
relief it requests.

                                                        Writ denied.

    JUSTICE KARMEIER, specially concurring:
    I agree that mandamus will not lie in this case. I write
separately because I would reach that conclusion for a reason
different from the one expressed by the majority.
    Unlike my colleagues, I believe that subsection (1) of
section 5B601 of the Juvenile Court Act of 1987 (705 ILCS
405/5B601(1) (West 2004)) does confer upon the state the right
to make a speedy-trial demand. Here, as in all cases of
statutory construction, our objective is to ascertain and give
effect to the intent of the legislature. The most reliable indicator of

                                 -8-
legislative intent is the language of the statute. In re S.G., 175 Ill. 2d
471, 480 (1997). Subsection (1) of section 5B601 expressly
provides:
               AWhen a petition has been filed alleging that the
          minor is a delinquent, a trial must be held within 120
          days of a written demand for such hearing made by any
          party, except that when the State, without success, has
          exercised due diligence to obtain evidence material to
          the case and there are reasonable grounds to believe
          that the evidence may be obtained at a later date, the
          court may, upon motion by the State, continue the trial
          for not more than 30 additional days.@ (Emphasis
          added.) 705 ILCS 405/5B601(1) (West 2004).
     Although the word Aany@ has a diversity of meanings
depending on the context in which it is used, its primary
definition is Aone indifferently out of more than two@ or Aone or
more indiscriminately from all those of a kind.@ Webster=s Third
New International Dictionary 97 (1976). Consistent with this
definition, it is synonymous with Aeither,@ Aevery@ or Aall.@
Black=s Law Dictionary 94 (6th ed. 1990).
     In proceedings such as this to adjudicate whether a minor is
delinquent, the State is the petitioner. 705 ILCS 405/5B520
(West 2004). As such, it is unquestionably a Aparty.@ Because
the clear and unambiguous language of section 5B601(1) of the
Juvenile Court Act expressly permits Aany party@ to file a
speedy-trial demand, and because Aany@ means Aone
indifferently out of more than two@or Aone or more
indiscriminately from all those of a kind@ and is synonymous
with Aeither,@ Aevery,@ or Aall,@ it necessarily follows that the
State is among those parties entitled to file a written trial
demand under the law.
     The majority rejects this conclusion, holding that Aany party@
actually means Aany party except the State.@ Such a
construction is untenable. Where, as here, a legislative
enactment is clear and unambiguous, a court is not at liberty to
depart from the plain language and meaning of the statute by
reading into it exceptions, limitations or conditions that the
legislature did not express. Kraft, Inc. v. Edgar, 138 Ill. 2d 178,
189 (1990).

                                  -9-
    Where the General Assembly intended to distinguish
different categories of parties or differentiate the State from
other parties to a proceeding governed by the Juvenile Court
Act, it did so. For example, in contrast to section 5B601(1),
section 1B15 of the Act (705 ILCS 405/1B15 (West 2004)),
dealing with waiver of objections to venue, is addressed not to
Aany party,@ but to Aa party respondent.@ Section 1B5 of the Act
(705 ILCS 405/1B5 (West 2004)), governing rights of parties to
proceedings, refers to Athe minor who is the subject of the
proceeding and his parents, guardian, legal custodian or
responsible relative who are parties respondent.@ Section
5B601(2) (705 ILCS 405/5B601(2) (West 2004)) speaks of the
Aminor respondent@; while section 5B705(3) (705 ILCS
405/5B705(3) (West 2004)), pertaining to motions for
continuances in connection with sentencing, lists Athe State=s
Attorney, a parent, guardian, legal custodian, or counsel.@
Other instances of differentiation between types of parties are
common. See, e.g., 705 ILCS 405/2B22(2), 3B26(7) (West
2004).
    That the legislature distinguished between parties when it
intended to is nowhere more evident than in section 5B601(1)
itself. As the text quoted above shows, after conferring on Aany
party@ the right to make a speedy-trial demand, it immediately
establishes an exception to the hearing deadline which may be
invoked only by the State. Given the structure of that passage,
a generic reference to parties followed by a specific exclusion
for the State, it is clear that term Aany party@ was intended to
embrace the State, as well as the minor, and the minor=s
parents, guardian, legal custodian or responsible relative who
are parties respondent.
    The formulation employed by the General Assembly Act in
section 5B601(1) is identical to that used in section
3B16(b)(1)(A) of the Act (705 ILCS 405/3B16(b)(1)(A) (West
2004)), governing adjudicatory hearings for minors requiring
authoritative intervention, and section 4B13(b)(1)(A) of the Act
(705 ILCS 405/4B13(b)(1)(A) (West 2004)), pertaining to
adjudicatory hearings for minors alleged to be addicts. Under
those provisions, which took effect January 1, 1988, Aany
party@ has the right to make a speedy-trial demand, just as

                             -10-
Aany party@ has a right to make a speedy-trial demand under
section 5B601(1) of the Act governing trials for minors alleged
to be delinquent.
     In construing the language of these provisions, it is
important to note that prior to January 1, 1988, sections 3B16
and 4B13 of the Act were phrased differently. Under the earlier
version of those laws, the speedy-trial period began
automatically upon the filing of petitions alleging that a minor
required authoritative intervention or was an addict. See 705
ILCS 405/3B16(a)(1), 4B13(b)(1)(A) (West 2004). Because the
act of filing was the triggering event, whoever was the
petitioner could determine, through the timing of its filing, when
the hearings would be held. Under that law, the petitioner could
be any of a variety of persons and entities, including the State.
See 705 ILCS 405/3B15, 4B12 (West 2004). Accordingly, any
of those persons and entities, including the State, could, by
filing the petition, start the clock running on the speedy-trial
period.
     When the legislature amended sections 13B16 and 14B13
of the Juvenile Court Act effective January 1, 1988, it did not
restrict the category of persons or entities who could cause the
speedy-trial period to begin. The new system simply alters how
the speedy-trial period is triggered. Instead of relying on the
mere act of filing, the law now requires that a separate written
demand be made.
     The same is true of section 5B601(1) of the Act. Until the
statute was amended in the mid-1980s, the statutory hearing
deadline automatically commenced when the delinquency
petition was filed, regardless of who filed it. No written speedy-
trial demand was necessary. See Ill. Rev. Stat. 1985, ch. 37,
par. 704B2. The new version of the law simply requires that a
speedy-trial demand be made before the hearing clock begins
to run. As with the new versions of sections 13B16 and 14B13,
it in no way restricts the class of persons or entities who may
cause the speedy-trial period to begin. The State could start
the clock before by filing the petition. It can still start the clock.
The only difference is that, now, a written demand is
necessary.


                                -11-
     In justifying its refusal to follow the plain and unambiguous
language of section 5B601(1), the majority asserts that
permitting the State to demand a speedy trial would conflict
with section 5B601(9) of the Act (705 ILCS 405/5B601(9), which
states that A[n]othing in this Section prevents the minor or the
minor=s parents, guardian or legal custodian from exercising
their respective rights to waive the time limits set forth in this
Section.@ The majority=s argument is premised on the
assumption that the option of not demanding trial within 120
days is the same as having absolute authority to prevent the
commencement of trial until more than 120 days have elapsed.
In other words, they read section 5B601(9) of the Act to mean
Aif I don=t ask for it, you can=t have it.@ The linguistic and logical
steps necessary to reach this construction are not explained,
and, frankly, I do not understand them. An abstention is not a
veto.
     In my view, there is no conflict between sections 5B601(1)
and 5B601(9). That one party has authority to waive a statutory
right does not mean that the right may not be asserted by any
of the other parties in the case. Waiver is merely the intentional
abandonment or relinquishment of a known right. People v.
Blair, 215 Ill. 2d 427, 444 n.2 (2005). It does not entail, and has
never been understood to entail, the power to insist that the
right not be exercised by others who have an equal entitlement
to invoke it.
     It is clear from their opinion that what really concerns my
colleagues is the prospect that a minor will be forced to trial
before he or she is prepared to proceed. What the majority fails
to recognize, however, is that even if Aany party@ is construed
to mean Aany party except the State,@ this potential remains.
Delinquency cases, after all, are not simply bilateral
proceedings involving a minor and the State. Parents,
guardians and legal custodians are also involved, and they
possess the same status as parties under the statute as the
affected minors. That means they also have the same speedy-
trial rights as minors do under section 5B601(1) of the Juvenile
Court Act.
     Needless to say, a parent=s interests with respect to the
conduct and outcome of delinquency proceedings are separate

                                -12-
and distinct from those of the minor. It is entirely possible that a
parent may wish prompt resolution of a delinquency
proceeding where the child does not. Under section 5B601(1),
such a parent, as a party, would have every right to demand a
speedy trial even if the child were perfectly content to waive his
or her own speedy-trial rights and defer the proceedings until
later.
    The only way to prevent that from happening would be to
say that the definition of Aany party@ in section 5B601(1) is
limited to the minor and the minor alone. In other words, it
would require this court to hold that when the legislature said
that all of the parties could demand a speedy trial, it actually
meant just the opposite, namely, that only one of the
partiesBthe minorBcould make a speedy-trial demand. Such a
result would be indefensible under any recognized principles of
statutory construction.
    The majority suggests that treating the State as a Aparty@
would yield some absurd and unreasonable results. The
examples it gives pertain to the right to appointment of counsel
and the obligation to advise parties of their right to appeal from
an adjudication of wardship. Without addressing the particulars
of those arguments, I would note simply that to the extent that
the references to Aparties@ may be broader than necessary in
these     examples,       the   overbreadth         is     completely
inconsequential. As a practical matter, it does no harm. It has
no effect. Accordingly, it provides no justification for ignoring
the plain and unambiguous language of section 5B601(1).
    Under the prior version of the law, when the speedy-trial
period commenced automatically upon filing of the petition, the
rigidity of the speedy-trial deadlines was ameliorated by a
judicial construction of the statute which read the time period
as directory rather than mandatory. See In re Armour, 59 Ill.
2d 102 (1974) (construing Ill.Rev.Stat. 1971, ch. 37, par.
704B2). Under more recent precedent (In re S.G., 175 Ill. 2d
at 481-82) and in light of subsequent revisions to the statute, such a
construction of the law is no longer valid. That does not mean,
however, that once the State or any other party files a written
speedy-trial demand, the minor is at the mercy of a fixed and
unyielding trial date. As the majority correctly points out, minors

                                -13-
in delinquency proceedings are, at a minimum, entitled to all
the procedural rights of adults in criminal proceedings (see 705
ILCS 405/5B101(3) (West 2004)), including the right to
continuances when the interests of justice so require (see 725
ILCS 5/114B4(d) (West 2004)). Where the minor involved in
such a proceeding seeks and obtains a continuance, thereby
delaying the trial, and the delay is deemed to be attributable to
the minor, the speedy-trial period, if commenced by a written
demand, will be tolled. Section 5B601(8) of the Juvenile Court
Act (705 ILCS 405/5B601(8) (West 2004)) expressly so states.
That is so regardless of which party filed the speedy-trial
demand. Under the clear language of section 5B601(8), the
statutory trial period is tolled whenever there is delay
occasioned by the minor. Who initially triggered the speedy-
trial period is irrelevant.
     For the foregoing reasons, the circuit court in this case
erred when it opined that the State was not among the parties
entitled to make a speedy-trial demand under section 5B601(1)
of the Juvenile Court Act. The State did have the right to
demand a speedy trial. That right, however, was not
unconditional. Where the request for a speedy trial is opposed
by the minor, as it was in this case, the court has the discretion
to delay the proceedings and continue the case when the
interests of justice require.
     The record before us shows that the circuit court believed
that it would be unduly burdensome on the minor to force him
to trial on the delinquency petition while his prosecution on
adult charges was underway. Whether one agrees with the
circuit court=s assessment or not is of no consequence. For
purposes of the matter before us today, the salient point is that
this was a determination which the court had the discretion to
make. Under Illinois law, the exercise of discretion is not
subject to review by a writ of mandamus. International
Harvester Co. v. Goldenhersh, 86 Ill. 2d 366, 369 (1981). It is
for this reason that the State=s request for a writ of mandamus
should be denied.

    CHIEF JUSTICE THOMAS and JUSTICE GARMAN join in
this special concurrence.

                              -14-